Citation Nr: 1234359	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a comminuted fracture with degenerative joint disease (DJD) of the radial joints of the left wrist.

2.  Entitlement to a rating in excess of 10 percent for residuals of a comminuted fracture with DJD of the radial joints of the right wrist.

3.  Entitlement to an initial separate rating in excess of 10 percent for ulnar nerve neuropathy of the right wrist associated with service-connected residuals of a comminuted fracture with DJD of the right wrist.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from April 1978 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Roanoke RO.  During the course of the appeal, a June 2009 rating decision granted a separated of 10 percent rating for the service-connected right wrist disability.

The Board has reviewed the contents of the Veteran's Virtual paperless VA claims file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 


FINDINGS OF FACT

1. The Veteran does not have favorable or unfavorable ankylosis of the left wrist.

2. The Veteran does not have favorable or unfavorable ankylosis of the right wrist.

3. The Veteran's right wrist ulnar neuropathy associated with the comminuted fracture with DJD of the right wrist is mild with numbness and tingling in the fingertips and decreased dexterity; moderate incomplete paralysis of the ulnar nerve is not shown.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a comminuted fracture with DJD of the radial joints of the left wrist have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5214, 5215 (2011).

2. The criteria for a rating in excess of 10 percent for residuals of a comminuted fracture with DJD of the radial joints of the right wrist have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Codes 5214, 5215 (2011).

3. The criteria for an initial rating in excess of 10 percent for right wrist ulnar nerve neuropathy associated with the residuals of a comminuted fracture of the radial joints of the right wrist have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An October 2008 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain information and evidence in support of his claims, and general notice regarding how disability ratings are assigned. He was given notice regarding disability ratings and effective dates of awards consistent with the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with the claims file, and VA has obtained all pertinent/identified records that could be obtained. The RO arranged for VA examinations that are adequate for rating the disabilities. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 


Merits of the Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Separate ratings can be assigned for separate periods of time, based upon the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

A June 2007 VA Emergency Department note shows that the Veteran complained of bilateral wrist pain that had worsened during the past 2 years and that was treated with a heating pad and Motrin for symptomatic relief. He denied having erythma or swelling in the wrists and he denied doing any heavy lifting. The physician noted that each arm had an intact radial pulse, normal range of finger joint motion, and limited wrist joint motion. He was unable to oppose on the dorsal aspect of the wrists, bilaterally.

A May 2008 VA Emergency Department note shows that the Veteran complained of constant bilateral wrist throbbing that had worsened since his diabetes mellitus diagnosis. Motion of the wrists or hands increased the pain, but Ibuprofen improved it. There was no change in the character of the pain but he had new symptoms of fingertip tingling and episodic numbness in the fingertips.

A June 2008 VA treatment record indicates that the Veteran complained of bilateral wrist pain. Wrist braces/splints had been helpful but he was unable to wear them at work due to his job as a guard. He had bilateral wrist tenderness, but generally there was no musculoskeletal decrease in strength, muscle weakness or atrophy, or decreased range of motion.

A September 2008 VA treatment record indicates the Veteran had persistent bilateral wrist pain and that he used braces on a regular basis. His pain was rated 7 on the pain scale. He had bilateral wrist tenderness, but generally there was no musculoskeletal decrease in strength, muscle weakness or atrophy, or decreased range of motion. 

An October 2008 statement from the Veteran's wife indicates that she had seen a steady decline in his ability to perform daily functions over the past 7 years. She alleged that he needed constant assistance with activities such as brushing his teeth, washing himself, and combing his hair as well as other activities that involve wrist movement. He continually complained of wrist pain, which awoke him at night. 

An October 2008 VA orthopedic consultation notes that the Veteran reported having bilateral wrist pain that averaged 5/10 in intensity but had increased to 8/10. He also had numbness and tingling in his fingertips that started 2 years earlier. He has wrist and thumb throbbing and used wrist supports, which had helped. The Veteran reported pain on palpation and with extremes in the ranges of motion; and percussion tenderness on both wrists with tingling out to the fingertips. However, the physician noted that the Veteran had almost full range of motion in both wrists and that there was no heat, swelling, inflammation, or joint effusion. 

On October 2008 VA examination, the Veteran reported having pain in both wrists that went into his thumbs. He had difficulty making a fist and using his wrists made the pain worse. He had difficulty brushing his teeth, turning door knobs, and using toilet tissue. The Veteran indicated he had wrist pain, weakness and stiffness but not incoordination, instability, giving way, or deformity. He had decreased wrist speed, his hands frequently swelled, there were flare-ups every 2 to 3 weeks, and he had daily locking episodes, but he did not have inflammation, effusion, or episodes of dislocation or subluxation. Examination of both wrists revealed edema, moderate tenderness to palpation, marked weakness of dorsiflexion and palmar flexion, guarding of movement, and puffy edema of the fingers, hands, and wrist.

Range of motion studies revealed objective evidence of pain with active range of motion of both wrists. The left wrist demonstrated 0 degrees of dorsiflexion and palmar flexion, 0 to 10 degrees of radial deviation, and 0 to 18 degrees of ulnar deviation. The right wrist demonstrated 0 degrees of dorsiflexion and palmar flexion, and 0 to 8 degrees of radial deviation and ulnar deviation. There was pain following repetitive motion but no additional limitation of motion. There was also no evidence of ankylosis in either wrist. The examiner noted that it was difficult to do the range of motion studies due to the Veteran's resistance and complaints of pain with any movement. X-rays revealed mild DJD in both wrists with the right being slightly worse. The impact of the Veteran's occupational activities included decreased manual dexterity and decreased strength in the upper extremities. The effects on his usual daily activities were severe with sports; moderate with chores; mild with shopping, recreation, grooming, and driving; and there was no affect on exercise, traveling, feeding, bathing, dressing, or toileting.

The impression of November 2008 nerve conduction studies showed that there was normal right median nerve function and prolonged right ulnar sensory distal latency across the wrist. Right ulnar motor distal latency was at the upper limits of normal. The findings indicate compression of the ulnar nerve at the wrist involving primarily the sensory branches.

A May 2009 VA orthopedic treatment note indicates the Veteran complained of bilateral wrist pain and indicated that he could no longer play sports and he had to limit his activities due to the severity of his wrist pain. His pain was rated 9/10 in intensity and bilaterally there was mild to moderate pain with palpation squeezing in the wrist. He reported having more severe pain with range of motion, supination, and pronation.  The Ballottement test was mildly positive.  

On the June 2011 VA joints examination, the Veteran indicated that his wrists had progressively worsened over the years. He treated them with medication and braces with a poor response. He indicated that both wrists had no evidence of deformity, giving away, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or flare-ups but he did have pain and the disability affected the motion of the joint. On examination of the wrists there was tenderness in both wrists but no objective evidence of pain with active motion.  The range of left wrist motion was dorsiflexion and palmar flexion from 0 to 30 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 35 degrees. The range of right wrist motion was dorsiflexion from 0 to 35 degrees, palmar flexion from 0 to 35 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 36 degrees. There was no evidence of ankylosis in either wrist. Although the Veteran was not employed, the examiner indicated that the bilateral wrist disability would impact occupational activities such as decreased manual dexterity. Regarding usual daily activities, chores, shopping, exercise, sports, recreation, traveling, and driving were not affected; feeding was mildly affected; and bathing, dressing, toileting, and grooming were moderately affected by the disabilities.

The June 2011 VA neurological examination showed that reflexes, sensation, and motor tests were normal bilaterally. The muscle strength and muscle tone were normal and there was no evidence of atrophy. The examiner indicated that the Veteran had ulnar nerve neuropathy of the right wrist, but indicated that the etiology of this was related to the Veteran's diabetes mellitus.

DJD of the Wrists

The Veteran contends that his bilateral wrist disabilities are more severe than reflected by their 10 percent ratings. Because neither wrist is ankylosed, his appeal will be denied. 

The Veteran's left and right wrist disabilities are each currently assigned 10 percent evaluations under Code 5210, traumatic arthritis, which is rated as degenerative arthritis under Code 5003. This Code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a. 

Normal range of wrist motion is from 0 to 70 degrees of dorsiflexion (extension), 0 to 80 degrees of palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation. 38 C.F.R. § 4.71a, Plate I. 

Code 5215, limitation of motion of the wrist, provides a maximum rating of 10 percent for dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a. As the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

In this case, the Veteran is right hand dominant; the left arm is his minor arm.

As there is no schedular rating higher than 10 percent under Code 5215, the Board must determine whether a higher rating is warranted under the other Code that pertains to the wrist. Under Code 5214, ankylosis of the wrist, a 20 percent evaluation is warranted for the minor arm and 30 percent for the major arm when there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a. 

Based on the evidence, neither the Veteran's left or right wrist demonstrates favorable or unfavorable ankylosis because he is able to move his joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45, the Board finds that the additional functional loss does not approximate the favorable ankylosis in 20 to 30 degrees of dorsiflexion that is necessary to warrant a 20 percent evaluation under Diagnostic Code 5214. 

Thus, a preponderance of the evidence is against finding that an increase may be assigned for either service-connected wrist disability. 






Right Wrist Ulnar Neuropathy

During the course of the appeal the RO granted a separate 10 percent rating for right wrist neuropathy due to the Veteran's reports of symptoms of tingling and numbness in the fingertips and findings of a November 2008 nerve conduction study that indicated compression of the ulnar nerve at the right wrist involving the sensory branches.

Under Code 8516, mild incomplete paralysis of the ulnar nerve is assigned a 10 percent rating. Moderate incomplete paralysis of the major ulnar nerve is assigned a 30 percent rating. Severe incomplete paralysis of the major ulnar nerve is assigned a 40 percent rating. Complete paralysis of the major ulnar nerve is assigned a 60 percent rating. Complete paralysis is characterized by "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist. 38 C.F.R. § 4.124a.  

The words "moderate" and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

The rating schedule provides further guidance for rating neurologic disabilities. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The Veteran's complaints are sensory in nature with complaints of numbness and tingling in the fingertips.  Although he had difficulty making a fist and deceased dexterity, he had normal range of motion in his fingers and a neurological examination found there were normal reflexes, sensation, and motor ability. The neuropathy had some impact on his functioning but the fact that the symptoms were primarily in his fingertips and had no significant impact on functioning, the disability is found to be no greater than mild.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of bilateral commuted fractures with DJD of the radial wrist joints are contemplated by the schedular criteria discussed above; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 



ORDER

A rating in excess of 10 percent for residuals of a comminuted fracture with DJD of the radial joints of the left wrist is denied.

A rating in excess of 10 percent for residuals of a comminuted fracture with DJD of the radial joints of the left wrist is denied.

An initial rating in excess of 10 percent for right wrist ulnar neuropathy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


